—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered May 19, 1998, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him, as a second felony offender, to a term of 7 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony. The People clearly established that defendant and the witness who identified him as the perpetrator had a relationship prior to the incident based on their residing in the same apartment, so that suggestiveness was not a concern (see, People v Rodriguez, 79 NY2d 445; People v Tian Zhang, 253 AD2d 693, lv denied 92 NY2d 1039). Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.